DETAILED ACTION

	This office action is in reply to the amendment dated July 18, 2022. 
	Claims 1, 12 and 19 have been amended. 
	Claims 1-22 remain pending in this application.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann (DE 102010054630 A1).
Regarding claim 1, Hartmann discloses a power system (Fig. 1) comprising: a first pulley (13); an engine (1) configured to output a rotational force at a first rotational speed to rotate the first pulley; a generator (6) comprising a generator shaft (5) and configured to convert mechanical power driving the generator shaft to electric power; a belt-driven component (9); a second pulley (14) drivingly coupled to the first pulley via a first belt (15) and configured to rotate the generator shaft at a second rotational speed based on the first rotational speed; a third pulley (7) configured to drive the belt-driven component; and a fourth pulley (4) coupled to the generator shaft having a first diameter that is greater than a second diameter of the second pulley (shown in Fig. 1, Fig. 2 and Fig. 3), and configured to drive the third pulley at a third rotational speed via a second belt (10) driven by the generator shaft [0013].
Regarding claim 2, Hartmann discloses the power system of claim 1, wherein the fourth pulley comprises a clutch mechanism (17, Fig. 2).

Regarding claim 4, Hartmann discloses the power system of claim 1, wherein the second rotational speed is greater than the first rotational speed (Fig. 3 depicts second pulley 14 with the second rotational speed having a smaller diameter than the first/engine pulley 3/13).

Regarding claim 10, Hartmann discloses the power system of claim 1, wherein the second pulley and the fourth pulley share an axis of rotation (Fig. 1).

Regarding claim 11, Hartmann discloses the power system of claim 10, wherein the third pulley (7) has a third diameter that is less than the first diameter (3, Fig. 2).

Regarding claim 12, Hartmann discloses a method for operating a power system, the method comprising: outputting, via an engine, a rotational force to a drive system at a first rotational speed (engine 1 drives at a first rotational speed); converting the rotational force from the first rotational speed to a second rotational speed that is greater than the first rotational speed via the drive system (pulley 14 is driven by the first belt as the engine pulley 13), wherein the drive system comprises a first pulley (15) and a second pulley (10) that are drivingly coupled to one another such that the first pulley drives the second pulley at a fixed pulley ratio (Fig. 1); and receiving, at a generator (6) configured to generate electric power, the rotational force at the second rotational speed, wherein the generator is coupled to the second pulley (Fig. 1); wherein the generator is coupled to the second pulley via a generator shaft (5) and configured to receive the rotational force at the second rotational speed, wherein the generator comprises a third pulley (4)  coupled to the generator shaft that shares an axis of rotation with the second pulley (Fig. 1), and wherein the third pulley has a first diameter that is greater than a second diameter of the second pulley (pulley 14 has a greater diameter than pulley 4, each coupled to the generator shaft 5); and driving a belt-driven component (9) at a third rotational speed via a fourth pulley driven by the generator shaft (Fig. 1; [0013]), wherein the third pulley and the fourth pulley are drivingly coupled to one another via a second belt (10).

Regarding claim 14, Hartmann discloses the method of claim 12, wherein the second rotational speed is greater than the first rotational speed (pulley 14 is smaller than pulley 13, hence having a greater rotational speed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (DE 102010054630 A1), in view of Renner (US 2010/0199655 A1).
Hartmann discloses a system wherein the belt driven component is an air compressor (9), however Hartman is silent to a system wherein an air compressor configured to output pneumatic power, and comprising a welding-type power supply that is configured to receive electric power from the generator. Renner discloses an engine system wherein the air compressor outputs pneumatic power [0043], and a welding-type power supply that is configured to receive electric power from the generator [0027]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a generator and an air compressor of Renner in the engine of Hartman in order to supply power to the accessories. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (DE 102010054630 A1), in view of Graves et al. (CN 103477119), hereafter Graves.
Regarding claims 5 and 15, Hartman does not disclose a system wherein the rotational speed of the driven component is greater than the rotational speed of the generator driven pulley. 
Graves, for example, teaches a system (Fig. 8) having the first, second, third and fourth pulleys arranged as claimed in the preceding claims, wherein the driven component (403b) has a pulley having a smaller diameter than the generator dive pulley. Hence it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the pulley ratios of Graves in the system of Hartman in order to achieve the required speed for the system’s accessories.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (DE 102010054630 A1), in view of Colavincenzo et al. (US 2019/0001805 A1).
Hartman is silent to an engine operating is between 1,800 revolutions per minute (RPM) and 3,200 RPM, and the generator operating between 3,200 RPM and 4,000 RPM. Colavincenzo teaches a motor-generator system an engine operating is between 3,200 RPM and 4,000 RPM, and the generator operating between 3,200 RPM and 4,000 RPM (paragraph [0124]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor and generator of Colavincenzo in the engine configuration of Hartman in order to provide a power requirement for the engine accessories. 

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (DE 102010054630 A1), in view of Tschismar (DE 102012214200 A1).
Regarding claim 19, Hartmann discloses a generator (6) for an engine-driven power system, the generator comprising: a generator shaft (5); a driven pulley (14) coupled to the generator shaft, wherein the driven pulley is configured to receive a rotational force at a first rotational speed via a first belt (15); and a driving generator pulley (4) coupled to and driven by the generator shaft (Fig. 1; [0013]), wherein the driving generator pulley comprises a clutch mechanism (17) and has a first diameter that is greater than a second diameter of the driven pulley (Fig. 2 and Fig. 3), and wherein the driven pulley is configured to transfer the rotational force to a belt-driven component via a second belt (10) to drive the belt-driven component at a second rotational speed; and a belt-driven pulley coupled to the belt-driven component, wherein the belt-driven component is configured to receive the rotational force at a third rotational speed, and wherein the driving generator pulley and the belt-driven pulley are drivingly coupled to one another via a second belt (Fig. 1).
Hartmann does not disclose a generator shaft configured to rotate a rotor that is arranged to rotate relative to a stator. Tschismar discloses an engine coupled to a generator via a pulley and belt mechanism (Fig. 1), wherein a generator shaft (4) configured to rotate a rotor (28) that is arranged to rotate relative to a stator (26). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the generator of Tschismar in order to generate power.

Regarding claim 22, Hartman discloses the generator of claim 19, wherein the belt-driven component is an air compressor (9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (DE 102010054630 A1), in view of Tschismar (DE 102012214200 A1), in view of Graves et al. (CN 103477119).
Regarding claim 20, Hartman as modified with Tschismar does not disclose a system wherein the rotational speed of the driven component is greater than the rotational speed of the generator driven pulley. 
Graves, for example, teaches a system (Fig. 8) having the first, second, third and fourth pulleys arranged as claimed in the preceding claims, wherein the driven component (403b) has a pulley having a smaller diameter than the generator dive pulley. Hence it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the pulley ratios of Graves in the system of Hartman as modified with Tschismar in order to achieve the required speed for the system’s accessories.

Claims 8, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (DE 102010054630 A1), in view of Graves et al. (CN 103477119), and as evidenced with Colavincenzo et al. (US 2019/0001805 A1), and Lee et al. (KR 20180068495 A), hereafter Lee.
Hartmann does not disclose a driven component having a rotational speed between 4000 RPM and 10,000 RPM. 
Colavincenzo teaches a motor-generator system an engine operating is between 3,200 RPM and 4,000 RPM, and the generator operating between 3,200 RPM and 4,000 RPM (paragraph [0124]), and Graves, teaches a system (Fig. 8) having the first, second, third and fourth pulleys arranged as claimed in the preceding claims, wherein the driven component (403b) has a pulley having a smaller diameter than the generator dive pulley. Hence, the speed of the driven component is greater than the speed of the generator. As evidence with Lee, a compressor can have a speed as high as 8600 RPM It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hartman, while having the driven gear ratio as taught by Graves and the engine and generator speed as taught by Colavincenzo, in order to achieve the required speeds for the system and the system’s accessories. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to achieve the desired system’s component speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.






Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art Hartmann does not disclose a limitation: “a fourth pulley coupled to the generator shaft having a first diameter that is greater than a second diameter of the second pulley, and configured to drive the third pulley at a third rotational speed via a second belt based on rotation of the generator shaft by the second pulley”. 
	Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. In this instance, Hartmann discloses a power system (Fig. 1), comprising an engine (1) having a drive (1st) pulley (13), a generator (6) having a driving (4th) generator pulley (4) and a driven pulley (14), and a belt driven (3rd) pulley (7, compressor), wherein the compressor is driven by the 4th pulley (belt 10 wraps around pulley 4 and compressor 7, as seen in Fig. 1). Additionally, paragraph [0013] recites:
“Depending on the configuration of the accessory drive, the following operating modes are optionally possible: 
- A switch-off mode in which the third clutch is opened and the first drive level, d. H. the accessory drive is operationally separated from the crankshaft; 
- A stationary climate mode in which the third clutch is open and the electric machine is operated in a further motor mode with the opposite direction of rotation to the generator mode and drives the air conditioning compressor;”





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747